DISMISS and Opinion Filed August 29, 2022




                                        In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  No. 05-22-00706-CV

     RONALD J. BIBB, JR. AND LEYONN P. SIMELTON, Appellants
                               V.
                   423 COLONY, LTD., Appellee

               On Appeal from the 380th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 380-01777-2020

                        MEMORANDUM OPINION
                   Before Justices Myers, Carlyle, and Goldstein
                            Opinion by Justice Myers
      Before the Court is appellants’ motion to dismiss the appeal because the

parties have settled their differences. We grant the motion and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1).



                                           /Lana Myers//
220706f.p05                                LANA MYERS
                                           JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

RONALD J. BIBB, JR. AND                      On Appeal from the 380th Judicial
LEYONN P. SIMELTON,                          District Court, Collin County, Texas
Appellants                                   Trial Court Cause No. 380-01777-
                                             2020.
No. 05-22-00706-CV          V.               Opinion delivered by Justice Myers.
                                             Justices Carlyle and Goldstein
423 COLONY, LTD., Appellee                   participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered this 29th day of August, 2022.




                                       –2–